internal_revenue_service number release date index number ------------------------------------------------------------- -------------------- ------------------------------------ -------------------------------- in re --------------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------- ------------------------------------------------------ telephone number --------------------- refer reply to cc psi b04 plr-143228-08 date date legend husband -------------------- wife ------------------- child -------------------------------------- child -------------------------- trust ------------------------------------------------------------------------------- trust -------------------------------------------------------------------- date ------------------------- date ------------------- date ----------------------- date ------------------ dear -------------- this is in response to a letter dated date from your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to allocate generation-skipping_transfer gst_exemption to certain trusts the facts submitted and the representations made are as follows on date husband and wife as grantors established trust and trust trust was established for the benefit of husband and wife’s child child and his children under the terms of trust all trust income was payable to child until such time as child had a child on the date of birth of child 1’s first child child 1’s interest in the trust was to terminate and the corpus was to be held for the exclusive benefit of the child and any additional after born children of child trust was initially funded on date through wife’s transfer of publicly traded stock to trust plr-143228-08 trust was established for the benefit of husband and wife’s child child and his children under the terms of trust all trust income was payable to child until such time as child had a child on the date of birth of child 2’s first child child 2’s interest in the trust was to terminate and the corpus was to be held for the exclusive benefit of the child and any additional after born children of child trust was also initially funded on date through wife’s transfer of publicly traded stock to trust husband and wife retained an accounting firm to prepare their form sec_709 united_states gift and generation-skipping_transfer_tax return on which the date transfers to trust and trust were reported on the form sec_709 husband and wife each elected to treat gifts made by either of them as having been made one-half by each spouse pursuant to sec_2513 however no gst_exemption was allocated with respect to the transfers to trust and to trust wife died on date and husband died on date the failure to allocate gst_exemption was discovered in the process of preparing wife’s form_706 united_states estate and generation-skipping_transfer_tax return you have requested an extension of time pursuant to sec_2642 and sec_301_9100-3 to allocate husband’s and wife’s available gst_exemption to the date transfers to trust and trust it is represented that each had unused gst_exemption at the time of their respective deaths that is available to be allocated to trust and trust law and analysis sec_2601 imposes a tax on every gst made by a transferor to a skip_person sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the term applicable_rate with respect to any gst as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of over the applicable_fraction with respect to a gst that is not a direct_skip sec_2642 provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2631 as in effect at the time of the transfers at issue in this plr provided that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2652 and sec_26_2652-1 of the generation-skipping_transfer_tax regulations provide that if under sec_2513 one-half of a gift is treated as made by plr-143228-08 an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-143228-08 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time of sixty days from the date of this letter is granted to allocate husband’s and wife’s available gst_exemption with respect to the date transfers made to trust and trust the allocations will be effective as of date and the inclusion_ratio with respect to each trust will be determined based on the fair_market_value for federal gift_tax purposes of the transfers on the dates of transfer the allocations should be made on supplemental form sec_709 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each return the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely curtis g wilson associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes cc
